DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Applicant’s amendments filed on 02/02/2022 have neem acknowledged and entered for consideration. No claims have been cancelled nor any new claims added. Claims 1-26 remain pending in the current Application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 11/02/2021.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the means is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for decoding transform coefficients for a transform block”, “means for scanning the decoded transform coefficients …”, “means for determining positions of non-zero-valued transform coefficients”, “means for determining a type of transform to perform”, “means for transforming the transform coefficients in the transform block”, “means for decoding the current block”, “means for determining a number of the non-zero-valued transform coefficients” and “means for applying a secondary transform of the type of transform to the transform coefficients” in claim(s) 22-25.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “means for decoding” is not depicted in any drawings but the decoding P4, [0012]; “means for scanning” is not depicted in any drawings but the decoding operation is apparently carried out by a processor as disclosed in the originally filed specification in P4, [0012]; “means for determining” is not depicted in any drawings but the determining operation is apparently carried out by a processor as disclosed in the originally filed specification in P4, [0012]; “means for transforming” is not depicted in any drawings but the transforming operation is apparently carried out by a processor as disclosed in the originally filed specification in P4, [0012]; “means for applying” is not depicted in any drawings but the applying operation is apparently carried out by a processor as disclosed in the originally filed specification in P4, [0013]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “the decoded transform coefficients being in a frequency domain”. Since the claim is a method of decoding, therefore the limitation infers that in the decoder the decoded transform coefficients are in frequency domain. However, after careful review of the original specification, the Examiner finds that the frequency domain transform coefficients are generated only in the encoder by transforming spatial domain coefficients. Since the decoded transform coefficients being in a frequency domain”. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. A claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail.
Similar issue exists in independent claims 11, 22 and 26. All other claims are rejected for the same reason because of their direct or indirect dependencies on the rejected base claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Amended claim 1 recites “the decoded transform coefficients being in a frequency domain”. Since the claim is a method of decoding, therefore the limitation infers that in the decoder the decoded transform coefficients are in frequency domain. However, after careful review of the original specification, the Examiner finds that the frequency domain transform coefficients are generated only in the encoder by transforming spatial domain coefficients. Since there is a feedback loop inside an encoder, the encoding process has a spatial domain [Wingdings font/0xE0] frequency domain [Wingdings font/0xE0] spatial domain conversion and therefore may contain both spatial domain and frequency domain transform coefficients. However, the decoder does not have a feedback loop like the encoder and therefore only transforms encoded frequency domain coefficients into decoded spatial domain coefficients. It is not clear how the decoded transform coefficients in the decoder are in frequency domain. This has created an anomaly and ambiguity in the claimed invention. Similar issue exists in independent claims 11, 22 and 26. All other claims are rejected for the same reason because of their direct or indirect dependencies on the rejected base claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoffer et al. (US PGPub 2013/0051459 A1) in view of Chen et al. (US PGPub 2012/0170649 A1).

Regarding claim 1 (Currently Amended), Kirchhoffer et al. teach a method of decoding video data ([0015]; [0065], Fig. 3), the method comprising: 
decoding transform coefficients for a transform block of a current block of video data ([0016], L1-4; [0050], Fig. 7), the decoded transform coefficients being in a frequency domain ([0058]; It teaches that the transform coefficients are converted from spatial domain to spectral domain, which is frequency domain. As for the decoder side, as shown in Fig. 5, the decoded transform coefficients, out of entropy decoder 150, are still in frequency domain, because the input encoded bit stream 158 is coming from the encoder of Fig. 4 where the transform block 100 converts the spatial domain transform coefficients into frequency domain transform coefficients before sending to the decoder); 
scanning the decoded transform coefficients to form the transform block to include the decoded transform coefficients as a two-dimensional matrix ([0058]; [0073]; Fig. 6 shows the scanning of the frequency domain transform coefficients 270, wherein in [0073], it teaches a two-dimensional transform coefficients block which is equivalent to a 2-D matrix); 
determining positions of non-zero-valued transform coefficients of the decoded transform coefficients in the transform block ([0017], L1-7; [0019], L1-10; It teaches extracting ); 
determining a type of transform to perform according to the positions of the non-zero-valued transform coefficients in the transform block ([0039]; It teaches an associator 252 (Fig. 7) adapts a scan order depending on the positions of the significant transform coefficients, which is also described in [0103] in view of Figs. 9, 10), the type of transform representing a transform to be applied to the decoded transform coefficients in the transform block (Fig. 5 shows the decoded transform coefficients, out of entropy decoder 150, in frequency domain, are inverse transformed in 152 which is a type of transform applied to the transform coefficients); 
transforming the decoded transform coefficients in the transform block using the type of transform to produce a residual block ([0020], L12-20; Fig. 5, [0071], L10-14), the residual block including residual samples in a spatial domain (Fig. 5 shows that after the application of the inverse transform in 152, the output transform coefficients are in spatial domain as described in [0071], L10-14 and [0073], L32-34); and 
decoding the current block using the residual block (Fig. 5, [0071], L14-20; [0020], L20-25).  
Although, Kirchhoffer et al. teach in [0039] and [0103] the option of adapting a scan order to scan the transform coefficients based on the location of the significant or non-zero transform coefficients, but it does not explicitly teach a type of transform to be used based on the location.
However, Chen et al. teach a system in the same field of endeavor (Abstract), where it teaches adapting a type of transform based on the position of the non-zero transform coefficients (Chen et al.; [0042], [0044]). Chen et al. also teach frequency domain transform coefficients ([0040]) as well as a two-dimensional matrix of transform coefficients ([0055]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's usage of non-zero transform coefficients based transform type, because computational burden of selecting the transform and scanning mode can be  reduced (Chen et al.; [0047]).

Regarding claim 2 (Original), Kirchhoffer et al. and Chen et al. teach the method of claim 1, wherein determining the type of transform comprises determining the type of transform without decoding a value for a syntax element of the video data indicating the type of transform (Chen et al.; [0136]; It teaches applying the selected scanning mode to the two-dimensional array comprises applying only the selected scanning mode to the two-dimensional array without applying any other ones of the plurality of scanning modes to the two-dimensional array to generate the one-dimensional array of transform coefficients).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's transform type selection and not signaling it, because computational burden of selecting the transform and scanning mode can be  reduced (Chen et al.; [0047]) as well as avoid having to execute and evaluate multiple scanning modes (Chen et al.; [0136]).

3 (Original), Kirchhoffer et al. and Chen et al. teach the method of claim 1, wherein determining the type of transform comprises: 
determining a number of the non-zero-valued transform coefficients following an Nth transform coefficient in the transform block in scan order, wherein N is an integer value (Kirchhoffer et al.; [0093], L23-40; Fig. 8; It teaches two counters, each counting the number of non-zero transform coefficients wherein, counter c1 counts coefficients in a position where horizontal coordinate x inside the transform block is less than the vertical coordinate y, and c2 counts coefficients in a position where horizontal coordinate x inside the transform block is greater than the vertical coordinate y as shown by the equation. Here the reference coordinate point for each counter represents the Nth transform coefficient following which the number of non-zero coefficients are counted in a scan order and the coordinate points are integer values); and 
determining the type of transform according to the number of non-zero-valued transform coefficients following the Nth transform coefficient in scan order (Kirchhoffer et al.; [0039]; It teaches an associator 252 (Fig. 7) adapts a scan order depending on the positions of the significant transform coefficients, which is also described in [0103] in view of Figs. 9, 10).  
Although, Kirchhoffer et al. teach in [0039] and [0103] the option of adapting a scan order to scan the transform coefficients based on the location of the significant or non-zero transform coefficients, but it does not explicitly teach a type of transform to be used based on the location.
However, Chen et al. teach a system in the same field of endeavor (Abstract), where it teaches adapting a type of transform based on the position of the non-zero transform coefficients (Chen et al.; [0042], [0044]).
Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's usage of non-zero transform coefficients based transform type, because computational burden of selecting the transform and scanning mode can be  reduced (Chen et al.; [0047]).

Regarding claim 4 (Original), Kirchhoffer et al. and Chen et al. teach the method of claim 3, further comprising determining a value of N as a predefined value (Kirchhoffer et al.; [0039], L1-4; It teaches that the associator adapts the scan order at a predefined position within the transform block).  

Regarding claim 5 (Original), Kirchhoffer et al. and Chen et al. teach the method of claim 3, wherein determining the type of transform comprises determining that the type of transform is a non-separable transform when the number of non-zero-valued transform coefficients following the Nth transform coefficient is zero (Chen et al.; [0056]; It teaches applying a non-separable transform, whereas in [0042] it teaches that the non-zero transform coefficients are grouped together so that a particular scanning mode can be selected for optimum transform, meaning the number of transform coefficients beyond the group of non-zero transform coefficients is zero).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's usage of non- (Chen et al.; [0056]).

Regarding claim 6 (Original), Kirchhoffer et al. and Chen et al. teach the method of claim 3, wherein determining the type of transform comprises: 
when the number of the non-zero-valued transform coefficients following the Nth transform coefficient is greater than zero (Kirchhoffer et al.; [0093], L23-40; Fig. 8; It teaches two counters, each counting the number of non-zero transform coefficients wherein, counter c1 counts coefficients in a position where horizontal coordinate x inside the transform block is less than the vertical coordinate y, and c2 counts coefficients in a position where horizontal coordinate x inside the transform block is greater than the vertical coordinate y as shown by the equation. Here the reference coordinate point for each counter represents the Nth transform coefficient following which the number of non-zero coefficients are counted in a scan order): 
decoding a value for a syntax element indicating the type of transform coefficient (Kirchhoffer et al.; [0079], L1-20; It teaches decoding of a syntax element that indicates the number and position of non-zero transform coefficients and the corresponding scan order or transform type); and 
determining the type of transform coefficient according to the value of the syntax element (Kirchhoffer et al.; [0079], L1-20; It teaches decoding of a syntax element that indicates the number and position of non-zero transform coefficients and the corresponding scan order or transform type); and 
when the number of the non-zero-valued transform coefficients following the Nth transform coefficient is equal to zero (Kirchhoffer et al.; [0042]; It teaches that the non-), determining the type of transform without decoding the value for the syntax element (Chen et al.; [0136]; It teaches applying the selected scanning mode to the two-dimensional array comprises applying only the selected scanning mode to the two-dimensional array without applying any other ones of the plurality of scanning modes to the two-dimensional array to generate the one-dimensional array of transform coefficients).  

Regarding claim 7 (Original), Kirchhoffer et al. and Chen et al. teach the method of claim 1, wherein decoding the transform coefficients comprises: 
determining a context model for entropy decoding a value of one of the transform coefficients according to a value of a syntax element corresponding to the type of transform (Kirchhoffer et al.; [0010], L17-24; It teaches a context model encoded in a syntax element as shown in the equation. Also see [0080]); and 
entropy decoding the value of the one of the transform coefficients using the context model (Kirchhoffer et al.; [0104]; It teaches both the encoder/decoder maps number of non-zero transform coefficients onto a context model index while encoding/decoding).  

Regarding claim 8 (Original), Kirchhoffer et al. and Chen et al. teach the method of claim 1, wherein decoding the current block comprises: 
forming a prediction block for the current block (Kirchhoffer et al.; [0071], Fig. 5, reference numeral 156 is the predictor which generates a prediction block from the signal outputted from the entropy decoder 150); and 
combining samples of the prediction block with samples of the residual block (Kirchhoffer et al.; [0071], Fig. 5, reference numeral 154 shows the adder that combines the prediction block and the residual signal to reconstruct the video block 160).  

Regarding claim 9 (Original), Kirchhoffer et al. and Chen et al. teach the method of claim 1, further comprising encoding the current block prior to decoding the current block (Kirchhoffer et al.; Fig. 4 shows the encoding of the current block prior to the decoding of the current block in Fig. 5).  

Regarding claim 10 (Currently Amended), Kirchhoffer et al. and Chen et al. teach the method of claim 1, wherein transforming the decoded transform coefficients comprises applying a secondary transform of the type of transform to the decoded transform coefficients (Chen et al.; [0011]; [0119], L11-16).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's usage of secondary transform, because the secondary transform followed by primary transform as a separable 2-D transform is computationally better than a single non-separable transform (Chen et al.; [0039], L1-4).

11 (Currently Amended), Kirchhoffer et al. teach a device for decoding video data ([0015]; [0065], Fig. 3), the device comprising: 
a memory configured to store video data ([0119]; [0078]; Fig. 7, reference numeral 256); and 
one or more processors implemented in circuitry ([0034], L1-4; [0121]) and configured to: 
decode transform coefficients for a transform block of a current block of video data ([0016], L1-4; [0050], Fig. 7), the decoded transform coefficients being in a frequency domain ([0058]; It teaches that the transform coefficients are converted from spatial domain to spectral domain, which is frequency domain. As for the decoder side, as shown in Fig. 5, the decoded transform coefficients, out of entropy decoder 150, are still in frequency domain, because the input encoded bit stream 158 is coming from the encoder of Fig. 4 where the transform block 100 converts the spatial domain transform coefficients into frequency domain transform coefficients before sending to the decoder); 
scan the decoded transform coefficients to form the transform block to include the decoded transform coefficients as a two-dimensional matrix ([0058]; [0073]; Fig. 6 shows the scanning of the frequency domain transform coefficients 270, wherein in [0073], it teaches a two-dimensional transform coefficients block which is equivalent to a 2-D matrix); 
determine positions of non-zero-valued transform coefficients of the decoded transform coefficients in the transform block ([0017], L1-7; [0019], L1-10; It teaches extracting significance map indicating positions of the significant transform coefficients, which are non-zero valued transform coefficients); 
determine a type of transform to perform according to the positions of the non-zero-valued transform coefficients in the transform block ([0039]; It teaches an associator 252 (Fig. 7) adapts a scan order depending on the positions of the significant transform coefficients, which is also described in [0103] in view of Figs. 9, 10), the type of transform representing a transform to be applied to the decoded transform coefficients in the transform block (Fig. 5 shows the decoded transform coefficients, out of entropy decoder 150, in frequency domain, are inverse transformed in 152 which is a type of transform applied to the transform coefficients); 
transform the decoded transform coefficients in the transform block using the type of transform to produce a residual block ([0020], L12-20; Fig. 5, [0071], L10-14), the residual block including residual samples in a spatial domain (Fig. 5 shows that after the application of the inverse transform in 152, the output transform coefficients are in spatial domain as described in [0071], L10-14 and [0073], L32-34); and 
decode the current block using the residual block (Fig. 5, [0071], L14-20; [0020], L20-25).
Although, Kirchhoffer et al. teach in [0039] and [0103] the option of adapting a scan order to scan the transform coefficients based on the location of the significant or non-zero transform coefficients, but it does not explicitly teach a type of transform to be used based on the location.
However, Chen et al. teach a system in the same field of endeavor (Abstract), where it teaches adapting a type of transform based on the position of the non-zero transform coefficients (Chen et al.; [0042], [0044]). Chen et al. also teach frequency domain transform coefficients ([0040]) as well as a two-dimensional matrix of transform coefficients ([0055]).
Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's usage of non-zero transform coefficients based transform type, because computational burden of selecting the transform and scanning mode can be  reduced (Chen et al.; [0047]).  

Regarding claim 12 (Original), Kirchhoffer et al. and Chen et al. teach the device of claim 11, wherein the one or more processors are configured to determine the type of transform without decoding a value for a syntax element of the video data indicating the type of transform (Chen et al.; [0136]; It teaches applying the selected scanning mode to the two-dimensional array comprises applying only the selected scanning mode to the two-dimensional array without applying any other ones of the plurality of scanning modes to the two-dimensional array to generate the one-dimensional array of transform coefficients).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's transform type selection and not signaling it, because computational burden of selecting the transform and scanning mode can be  reduced (Chen et al.; [0047]) as well as avoid having to execute and evaluate multiple scanning modes (Chen et al.; [0136]).

Regarding claim 13 (Original), Kirchhoffer et al. and Chen et al. teach the device of claim 11, wherein to determine the type of transform, the one or more processors are configured to: 
determine a number of the non-zero-valued transform coefficients following an Nth transform coefficient in the transform block in scan order, wherein N is an integer value (Kirchhoffer et al.; [0093], L23-40; Fig. 8; It teaches two counters, each counting the number of non-zero transform coefficients wherein, counter c1 counts coefficients in a position where horizontal coordinate x inside the transform block is less than the vertical coordinate y, and c2 counts coefficients in a position where horizontal coordinate x inside the transform block is greater than the vertical coordinate y as shown by the equation. Here the reference coordinate point for each counter represents the Nth transform coefficient following which the number of non-zero coefficients are counted in a scan order and the coordinate points are integer values); and 
determine the type of transform according to the number of non-zero-valued transform coefficients following the Nth transform coefficient in scan order  (Kirchhoffer et al.; [0039]; It teaches an associator 252 (Fig. 7) adapts a scan order depending on the positions of the significant transform coefficients, which is also described in [0103] in view of Figs. 9, 10).  
Although, Kirchhoffer et al. teach in [0039] and [0103] the option of adapting a scan order to scan the transform coefficients based on the location of the significant or non-zero transform coefficients, but it does not explicitly teach a type of transform to be used based on the location.
However, Chen et al. teach a system in the same field of endeavor (Abstract), where it teaches adapting a type of transform based on the position of the non-zero transform coefficients (Chen et al.; [0042], [0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of Chen et al's usage of non-zero transform coefficients based transform type, because computational burden of selecting the transform and scanning mode can be  reduced (Chen et al.; [0047]).  

Regarding claim 14 (Original), Kirchhoffer et al. and Chen et al. teach the device of claim 13, whereon the one or more processors are further configured to determine a value of N as a predefined value (Kirchhoffer et al.; [0039], L1-4; It teaches that the associator adapts the scan order at a predefined position within the transform block).  

Regarding claim 15 (Original), Kirchhoffer et al. and Chen et al. teach the device of claim 13, wherein the one or more processors are configured to determine that the type of transform is a non-separable transform when the number of non-zero-valued transform coefficients following the Nth transform coefficient is zero (Chen et al.; [0056]; It teaches applying a non-separable transform, whereas in [0042] it teaches that the non-zero transform coefficients are grouped together so that a particular scanning mode can be selected for optimum transform, meaning the number of transform coefficients beyond the group of non-zero transform coefficients is zero).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's usage of non-separable transform, because it results in avoiding having to perform multiple scan and evaluations (Chen et al.; [0056]). 

16 (Original), Kirchhoffer et al. and Chen et al. teach the device of claim 13, wherein to determine the type of transform, the one or more processors are configured to: 
when the number of the non-zero-valued transform coefficients following the Nth transform coefficient is greater than zero (Kirchhoffer et al.; [0093], L23-40; Fig. 8; It teaches two counters, each counting the number of non-zero transform coefficients wherein, counter c1 counts coefficients in a position where horizontal coordinate x inside the transform block is less than the vertical coordinate y, and c2 counts coefficients in a position where horizontal coordinate x inside the transform block is greater than the vertical coordinate y as shown by the equation. Here the reference coordinate point for each counter represents the Nth transform coefficient following which the number of non-zero coefficients are counted in a scan order): 
decode a value for a syntax element indicating the type of transform coefficient (Kirchhoffer et al.; [0079], L1-20; It teaches decoding of a syntax element that indicates the number and position of non-zero transform coefficients and the corresponding scan order or transform type); and 
determine the type of transform coefficient according to the value of the syntax element (Kirchhoffer et al.; [0079], L1-20; It teaches decoding of a syntax element that indicates the number and position of non-zero transform coefficients and the corresponding scan order or transform type); and 
when the number of the non-zero-valued transform coefficients following the Nth transform coefficient is equal to zero (Kirchhoffer et al.; [0042]; It teaches that the non-zero transform coefficients are grouped together so that a particular scanning mode can be selected for optimum transform, meaning the number of transform coefficients beyond ), determine the type of transform without decoding the value for the syntax element (Chen et al.; [0136]; It teaches applying the selected scanning mode to the two-dimensional array comprises applying only the selected scanning mode to the two-dimensional array without applying any other ones of the plurality of scanning modes to the two-dimensional array to generate the one-dimensional array of transform coefficients).  

Regarding claim 17 (Original), Kirchhoffer et al. and Chen et al. teach the device of claim 11, wherein to decode the current block, the one or more processors are configured to: 
form a prediction block for the current block (Kirchhoffer et al.; [0071], Fig. 5, reference numeral 156 is the predictor which generates a prediction block from the signal outputted from the entropy decoder 150); and 
combine samples of the prediction block with samples of the residual block (Kirchhoffer et al.; [0071], Fig. 5, reference numeral 154 shows the adder that combines the prediction block and the residual signal to reconstruct the video block 160).  

Regarding claim 18 (Original), Kirchhoffer et al. and Chen et al. teach the device of claim 11, wherein the one or more processors are further configured to encode the current block prior to decoding the current block (Kirchhoffer et al.; Fig. 4 shows the encoding of the current block prior to the decoding of the current block in Fig. 5).  

19 (Original), Kirchhoffer et al. and Chen et al. teach the device of claim 11, further comprising a display configured to display the decoded video data (Chen et al.; [0074]; Fig. 4, reference numeral 32).  

Regarding claim 20 (Original), Kirchhoffer et al. and Chen et al. teach the device of claim 11, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Kirchhoffer et al.; [0121]; It teaches the device having a computer to run the program in order to perform the decoding functionalities. See also Chen et al., [0067]).  

Regarding claim 21 (Currently Amended), Kirchhoffer et al. and Chen et al. teach the device of claim 11, wherein the one or more processors are configured to apply a secondary transform of the type of transform to the decoded transform coefficients (Chen et al.; [0011]; [0119], L11-16).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's usage of secondary transform, because the secondary transform followed by primary transform as a separable 2-D transform is computationally better than a single non-separable transform (Chen et al.; [0039], L1-4). 

Regarding claim 22 (Currently Amended), Kirchhoffer et al. teach a device for decoding video data ([0015]; [0065], Fig. 3), the device comprising: 
means for decoding transform coefficients for a transform block of a current block of video data ([0016], L1-4; [0050], Fig. 7), the decoded transform coefficients being in a frequency domain ([0058]; It teaches that the transform coefficients are converted from spatial domain to spectral domain, which is frequency domain. As for the decoder side, as shown in Fig. 5, the decoded transform coefficients, out of entropy decoder 150, are still in frequency domain, because the input encoded bit stream 158 is coming from the encoder of Fig. 4 where the transform block 100 converts the spatial domain transform coefficients into frequency domain transform coefficients before sending to the decoder); 
means for scanning the decoded transform coefficients to form the transform block to include the decoded transform coefficients as a two-dimensional matrix ([0058]; [0073]; Fig. 6 shows the scanning of the frequency domain transform coefficients 270, wherein in [0073], it teaches a two-dimensional transform coefficients block which is equivalent to a 2-D matrix); 
means for determining positions of non-zero-valued transform coefficients of the decoded transform coefficients in the transform block ([0017], L1-7; [0019], L1-10; It teaches extracting significance map indicating positions of the significant transform coefficients, which are non-zero valued transform coefficients); 
means for determining a type of transform to perform according to the positions of the non-zero-valued transform coefficients in the transform block ([0039]; It teaches an associator 252 (Fig. 7) adapts a scan order depending on the positions of the significant transform coefficients, which is also described in [0103] in view of Figs. 9, 10), the type of transform representing a transform to be applied to the decoded transform coefficients in the transform block (Fig. 5 shows the decoded transform coefficients, out of entropy decoder 150, in frequency 152 which is a type of transform applied to the transform coefficients); 
means for transforming the decoded transform coefficients in the transform block using the type of transform to produce a residual block ([0020], L12-20; Fig. 5, [0071], L10-14), the residual block including residual samples in a spatial domain (Fig. 5 shows that after the application of the inverse transform in 152, the output transform coefficients are in spatial domain as described in [0071], L10-14 and [0073], L32-34); and 
means for decoding the current block using the residual block (Fig. 5, [0071], L14-20; [0020], L20-25).
Although, Kirchhoffer et al. teach in [0039] and [0103] the option of adapting a scan order to scan the transform coefficients based on the location of the significant or non-zero transform coefficients, but it does not explicitly teach a type of transform to be used based on the location.
However, Chen et al. teach a system in the same field of endeavor (Abstract), where it teaches adapting a type of transform based on the position of the non-zero transform coefficients (Chen et al.; [0042], [0044]). Chen et al. also teach frequency domain transform coefficients ([0040]) as well as a two-dimensional matrix of transform coefficients ([0055]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's usage of non-zero transform coefficients based transform type, because computational burden of selecting the transform and scanning mode can be  reduced (Chen et al.; [0047]). 

23 (Original), Kirchhoffer et al. and Chen et al. teach the device of claim 22, wherein the means for determining the type of transform comprises means for determining the type of transform without decoding a value for a syntax element of the video data indicating the type of transform (Chen et al.; [0136]; It teaches applying the selected scanning mode to the two-dimensional array comprises applying only the selected scanning mode to the two-dimensional array without applying any other ones of the plurality of scanning modes to the two-dimensional array to generate the one-dimensional array of transform coefficients).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's transform type selection and not signaling it, because computational burden of selecting the transform and scanning mode can be  reduced (Chen et al.; [0047]) as well as avoid having to execute and evaluate multiple scanning modes (Chen et al.; [0136]).

Regarding claim 24 (Original), Kirchhoffer et al. and Chen et al. teach the device of claim 22, wherein the means for determining the type of transform comprises: 
means for determining a number of the non-zero-valued transform coefficients following an Nth transform coefficient in the transform block in scan order, wherein N is an integer value (Kirchhoffer et al.; [0093], L23-40; Fig. 8; It teaches two counters, each counting the number of non-zero transform coefficients wherein, counter c1 counts coefficients in a position where horizontal coordinate x inside the transform block is less than the vertical coordinate y, and c2 counts coefficients in a position where horizontal coordinate x inside the transform block is ); and 
means for determining the type of transform according to the number of non- zero-valued transform coefficients following the Nth transform coefficient in scan order  (Kirchhoffer et al.; [0039]; It teaches an associator 252 (Fig. 7) adapts a scan order depending on the positions of the significant transform coefficients, which is also described in [0103] in view of Figs. 9, 10).  
Although, Kirchhoffer et al. teach in [0039] and [0103] the option of adapting a scan order to scan the transform coefficients based on the location of the significant or non-zero transform coefficients, but it does not explicitly teach a type of transform to be used based on the location.
However, Chen et al. teach a system in the same field of endeavor (Abstract), where it teaches adapting a type of transform based on the position of the non-zero transform coefficients (Chen et al.; [0042], [0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's usage of non-zero transform coefficients based transform type, because computational burden of selecting the transform and scanning mode can be  reduced (Chen et al.; [0047]).

Regarding claim 25 (Currently Amended), Kirchhoffer et al. and Chen et al. teach the device of claim 22, wherein the means for transforming the decoded transform coefficients comprises means for applying a secondary transform of the type of transform to the decoded transform coefficients (Chen et al.; [0011]; [0119], L11-16).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's usage of secondary transform, because the secondary transform followed by primary transform as a separable 2-D transform is computationally better than a single non-separable transform (Chen et al.; [0039], L1-4). 

Regarding claim 26 (Currently Amended), Kirchhoffer et al. teach a computer-readable storage medium having stored thereon instructions ([0034], L1-4) that, when executed, cause a processor of a device for decoding video data to: 
decode transform coefficients for a transform block of a current block of video data ([0016], L1-4; [0050], Fig. 7), the decoded transform coefficients being in a frequency domain ([0058]; It teaches that the transform coefficients are converted from spatial domain to spectral domain, which is frequency domain. As for the decoder side, as shown in Fig. 5, the decoded transform coefficients, out of entropy decoder 150, are still in frequency domain, because the input encoded bit stream 158 is coming from the encoder of Fig. 4 where the transform block 100 converts the spatial domain transform coefficients into frequency domain transform coefficients before sending to the decoder); 
scan the decoded transform coefficients to form the transform block to include the decoded transform coefficients as a two-dimensional matrix ([0058]; [0073]; Fig. 6 shows the 270, wherein in [0073], it teaches a two-dimensional transform coefficients block which is equivalent to a 2-D matrix); 
determine positions of non-zero-valued transform coefficients of the decoded transform coefficients in the transform block ([0017], L1-7; [0019], L1-10; It teaches extracting significance map indicating positions of the significant transform coefficients, which are non-zero valued transform coefficients); 
determine a type of transform to perform according to the positions of the non- zero-valued transform coefficients in the transform block ([0039]; It teaches an associator 252 (Fig. 7) adapts a scan order depending on the positions of the significant transform coefficients, which is also described in [0103] in view of Figs. 9, 10), the type of transform representing a transform to be applied to the decoded transform coefficients in the transform block (Fig. 5 shows the decoded transform coefficients, out of entropy decoder 150, in frequency domain, are inverse transformed in 152 which is a type of transform applied to the transform coefficients); 
transform the decoded transform coefficients in the transform block using the type of transform to produce a residual block ([0020], L12-20; Fig. 5, [0071], L10-14), the residual block including residual samples in a spatial domain (Fig. 5 shows that after the application of the inverse transform in 152, the output transform coefficients are in spatial domain as described in [0071], L10-14 and [0073], L32-34); and 
decode the current block using the residual block (Fig. 5, [0071], L14-20; [0020], L20-25).
Although, Kirchhoffer et al. teach in [0039] and [0103] the option of adapting a scan order to scan the transform coefficients based on the location of the significant or non-zero 
However, Chen et al. teach a system in the same field of endeavor (Abstract), where it teaches adapting a type of transform based on the position of the non-zero transform coefficients (Chen et al.; [0042], [0044]). Chen et al. also teach frequency domain transform coefficients ([0040]) as well as a two-dimensional matrix of transform coefficients ([0055]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kirchhoffer et al’s invention of coding of significance maps and transform coefficient blocks to include Chen et al's usage of non-zero transform coefficients based transform type, because computational burden of selecting the transform and scanning mode can be reduced (Chen et al.; [0047]).

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 

The Applicant chooses not to comment on the 112(f) claim interpretation on claims 22-25, therefore the Examiner maintains the 112(f) claim interpretation on claims 22-25.

Applicant in P8-9 of the remark section filed on 02/02/2022, argued the rejection of claim 1 under 35 USC 103 over Kirchhoffer et al. in view of Chen et al. by first stating that the amended limitations of claim 1 are not taught by either Kirchhoffer et al. or Chen et al. and later stating that “The Office Action cited Kirchhoffer at paragraphs 39 and 103 as allegedly 
The Examiner cannot concur with the Applicant and respectfully disagrees. First of all, as cited in the prior-art rejection section, all the amended limitations are taught by Kirchhoffer et al. and/or Chen et al. The Applicant’s argument that the Examiner equates “scan order” with a “transform” is misconstrued. A transform is an operation performed on a block of transform coefficients which Kirchhoffer et al. clearly teach in Fig. 6. The Examiner equates the “scan order” with the “type” of transform that is performed on the transform coefficient block, e.g. zig-zag scan as described in [0084] in view of Fig. 6. Please see the citation of Kirchhoffer et al. in claim 6 rejection ([0079], L1-20; It teaches decoding of a syntax element that indicates the number and position of non-zero transform coefficients and the corresponding scan order or transform type). However, after the amendments to clarify the limitations, the scope of the claim has now changed and the Examiner understands that the Applicant intends to claim the type of transform as a forward transform (to transform from a spatial domain to frequency domain) or an inverse transform (to transform from a frequency domain to spatial domain). With the new scope of the claim, the Examiner cites the relevant paragraphs from Kirchhoffer et al. to show that the amended limitations are indeed taught by Kirchhoffer et al. (See rejection). Moreover, Chen et al. reference was introduced to teach location based determination of transform type, which also teaches the amended limitations of claim 1. For example, frequency domain transform coefficients, type of transforms, e.g., forward and inverse transforms ([0040]), a two-dimensional matrix of transform coefficients ([0055]). In arguendo, even if the amended limitations try to Kirchhoffer et al. ([0058]) and Chen et al. ([0037]) teach these types of transforms. Therefore, the Examiner maintains the previously set forth 103 rejection of claim 1 over Kirchhoffer et al. in view of Chen et al., because the references clearly teach the changed scope of the amended claim limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “ENTROPY CODING SUPPORTING MODE SWITCHING” – George et al., US PGPub 2018/0324435 A1.
2. “ENTROPY CODING” – Marpe et al., US PGPub 2013/0027230 A1.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485